UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 01, 2010 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (Exact name of registrant as specified in its charter) Delaware 000-52192 03-0607985 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) Registrant’s telephone number, including area code: (312) 267-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On November 1, 2010, Registrant sold equity securities in Registrant (“Units”) to new and/or existing members of Registrant in transactions that were not registered under the Securities Act of 1933, as amended (the “Securities Act”).The aggregate consideration for Units sold on November 1, 2010 was $324,500 in cash.The Units were issued by Registrant in reliance upon an exemption from registration under the Securities Act set forth in Section 4(2) of the Securities Act, and Rule 506 of Regulation D promulgated thereunder.Each purchaser represented to the Registrant that such purchaser is an “accredited investor” as such term is defined under Regulation D and the sales did not involve any form of general solicitation or general advertising.In connection with the sales of the Units described above, there were no underwriting discounts or commissions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 3, 2010 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) By: ALPHAMETRIX, LLC, Manager By: /s/David J. Young Name: David J. Young Title: Chief Operations Officer
